 

AO 440 (Rey, 06/12} Summons ia a Civil Action

UNITED STATES DISTRICT COURT
for the

Eastern District of Texas

TurboCode LLC

 

Plaintifis)

Vv. Civil Action No. 4:214-cv-294

ASUSTeK Computer Inc.

Tomer Ne et Ce ere Ne Nee ee ue ne ee ee!

Defendants)
SUMMONS IN A CIVIE ACTION

To: (Defendant’s name and address) ASUSTeK Computer Inc.
c/o its Registered Agent
CT Gorporation System
1999 Bryan Street, STE 900
Dallas, Texas 75201

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) —- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. £2 (a\(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Alex Chan

Devlin Law Firm LLC

1526 Gilpin Avenue, Wilmington, DE 19806
(302) 449-9010

achan@devliniawfirm.com

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

CTR 1

 

: Signature of Clerk or Deputy Clerk

 
 

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No, 4:21-cv-294

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, ifany) ASUSTeK Computer Inc.
was received by me on (date) 04/28/2021

0 I personally served the summons on the individual at (place)

 

On (date) ; or

 

 

1 I left the summons at the individual’s residence or usual place of abode with (name)

, 4 person of suitable age and discretion who resides there,

on fdate) , and mailed a copy to the individual’s last known address; or

 

of I served the summons on (name of individual) Lindsay Barrientez , who is

 

designated by law to accept service of process on behalf of (name of organization) CT Corporation System

1999 Bryan St. Ste 900 Dallas, TX 75201 @ 1:55 p.m. On (date) _ 04/29/2021 _ » oF

O I returned the summons unexecuted because ‘or

 

a Other (specify).

My fees are $ 50.00 for travel and $ for services, for a total of $ 50.00

 

i declare under penalty of perjury that this informati

 
 

Date: 04/29/2021 .

 

Server's signature

  

Donna Jo King, Process Server
Printed name and title

CPS Companies
P.O. Box 743875
Dallas, TX 75374-3875

 

Server's address

Additional information regarding attempted service, etc:
